Stolz, Judge.
In this action the plaintiff alleges the defendant’s breach of their partnership agreement, alleges that he "is without adequate remedy at law,” and prays for (1) a decree dissolving the partnership, (2) an accounting of the partnership assets and profits, (3) unliquidated contractual damages in the amount of one half of the partnership’s assets and profits, and (4) the temporary and permanent injunction of the collection of a judgment.. The action seeks equitable relief, which this court has no jurisdiction to grant. See Code §§ 75-107 and 37-301. Accordingly, the appeal and the cross appeal are transferred to the Supreme Court.

Transferred to the Supreme Court.


Deen, P. J., and Evans, J., concur.